


Exhibit 10.3

 

STARMED GROUP, INC. ANNOUNCES OPENING OF

ANOTHER WELLNESS CENTER IN BUENA PARK, CA.

 

Los Angeles, CA, June 5, 2006. StarMed Group, Inc. (SMEG.OB) announced today
that it has opened a new wellness center in association with the Hana Medical
Clinic located at 8615 Knott Avenue in Buena Park. StarMed Wellness Center
provides clients with a full range of preventative, traditional medical and
alternative treatments directed towards existing health problems that affect the
great majority of all Americans, such as weight management, chronic pain and
stress. Additionally, StarMed offers preventative medicine including anti-aging
programs, fitness and nutritional counseling, and holistic esthetic skin
rejuvenation treatments.

 

“Our company is very pleased to become associated with the Hana Medical Group,”
said Herman Rappaport, President of StarMed Group, Inc. “Hana’s medical staff,
under the leadership of Dr. Mercedes Samson, is recognized as one of the leading
medical groups in Southern California.”

 

StarMed partners with established medical groups to expand their traditional
medical treatments for the sick to include preventative and alternative
healthcare services to keep patients healthy. StarMed is managing two wellness
centers at this time and is seeking to expand its network of wellness centers in
Southern California. In addition to the management of wellness centers, StarMed
also markets a line of proprietary over-the-counter vitamins, minerals and other
supplements under the StarMed and Sierramed brand names. StarMed’s website can
be viewed at www.starmedgroup.com

 

 

Forward Looking Statements

 

Certain disclosures in this press release include forward-looking statements,
including statements regarding our business plans, strategies and objectives.
Readers are urged to carefully review and consider the various disclosures made
by us from time to time in our reports and filings with the Securities and
Exchange Commission.


--------------------------------------------------------------------------------